Electronically Filed
                                                        Supreme Court
                                                        SCWC-10-0000077
                                                        26-JAN-2015
                                                        10:23 AM

                          SCWC-10-0000077

          IN THE SUPREME COURT OF THE STATE OF HAWAI'I

       In the Matter of the Grievance Arbitration Between

     STATE OF HAWAII ORGANIZATION OF POLICE OFFICERS (SHOPO),

    exclusive representative for Bargaining Unit 12, Police,

      on behalf of SHELLY L. RODRIGUES, JAMES A. RODRIGUEZ,

                        and SHANE Y. SOKEI,

                 Respondents/Grievants-Appellants,

                               and 

         COUNTY OF KAUA'I, and KAUA'I POLICE DEPARTMENT,

                Petitioners/Employers-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-10-0000077; S.P. NO. 09-1-0031)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioners/Employers-Appellees County of Kaua'i and

Kaua'i Police Department's Application for Writ of Certiorari,

filed on December 30, 2014, is hereby accepted and will be

scheduled for oral argument.   The parties will be notified by the

appellate clerk regarding scheduling.

          DATED: Honolulu, Hawai'i, January 26, 2015.

Mauna Kea Trask                     /s/ Mark E. Recktenwald
for petitioner
                                    /s/ Paula A. Nakayama

Vladimir Devens

for respondent                      /s/ Sabrina S. McKenna


                                    /s/ Richard W. Pollack 


                                    /s/ Michael D. Wilson